Title: To James Madison from Peder Pedersen, 12 December 1805
From: Pedersen, Peder
To: Madison, James


          
            Sir,
            Washington City 12th. Decembr. 1805.
          
          The Legislature of the United States having again assembled, and the first Session of the Ninth Congress being now opened, I consider it my duty to avail myself of the earliest opportunity for again representing to your attention the case of the Danish Brig Henrick, and to request your interference for obtaining a speedy and favorable decision of same; the Documents, submitted to your consideration, and deposited with you—have sufficiently proved the injury done on that occasion to the Kings subjects by commissioned officers of the United States, and consequently also the equity of the demand for a satisfactory compensation which by order of my Government has been presented to you; yet, as it appears, that in a debate which in the last Session of Congress took place, on the merits of this case, a doubt was expressed of Mr. Humphreys’s being a Danish Subject and Citizen at the time when the purchase of the Brig Henrick by his order was effected, and as such a circumstance materially would have affected the merit of the case, the concerned lost no time in procuring a Certificate of Mr. Humphreys’s Citizenship, which Certificate, issued and signed by the first Magistrate of the City of Altona, I beg leave here to enclose with an annexed translation. For the authenticity of said Certificate I do not hesitate to pledge myself; From its contents it will appear, that Mr. Humphreys became a Danish Citizen in the year 1796. From the other Documents it has appeared that the purchase of the Brig Henrick for his account did not take place before some time in the year 1799, consequently about 3 years after he had obtained the rigths of citizenship; having thus furnished ample Testimony on the only head where, during nearly 6 years in which this case has been under the consideration of Government, proofs had appeared to be wanting, I shall now recommend the decision of this affair to the justice of the Government of the United States. I shall hope that tho’ the injury done to the Kings Subjects be great, and tho’ the relief due to them has long been withold, it at last will be granted in such a manner as shall be satisfactory to them, and worthy of a Nation justly jealous of her own neutral rigths, and consequently it is expected, will be no less scrupulous in redressing wrongs committed under her authority, towards other Neutrals; I shall hope, Sir, that the Issue of this affair, far from interrupting the friendly intercourse which hidhertho’ so happily has existed between the two Nations, rather will serve to increase Same, and justify the friendly disposition which in many instances His Majesty has manifested towards the United States. I have the Honor to be with great Respect Sir, Your most obedient humble Servant
          
            Pr: Pedersen
          
         